Citation Nr: 0504091	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  95-40 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as being a residual of exposure to ionizing 
radiation.

2.  Entitlement to service connection for coronary artery 
disease, to include as being a residual of exposure to 
ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to September 
1947 and from September 1980 to September 1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1995 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied the claims for service 
connection for hypertension and a heart disorder, to include 
as being a residual of exposure to ionizing radiation.

In December 2000, the Board determined that the veteran had 
submitted new and material evidence to reopen the previously-
denied claim of service connection for hypertension.  
Thereafter, the Board remanded the claims of service 
connection for hypertension and for a heart disorder, to 
include as being a residual of exposure to ionizing radiation 
to the RO.  The veteran's claims were remanded again in 
September 2003 so that the veteran could be scheduled for a 
hearing before the Board.  The hearing took place in November 
2004 before the undersigned Acting Veterans Law Judge.  The 
case has been returned to the Board for further appellate 
review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

The Board regrets that another remand is necessary in this 
case.  Specifically, a review of the record shows that the 
veteran has not been given notice under the Veterans Claims 
Assistance Act of 2000 (VCAA) regarding his claims for 
service connection.  The veteran should be provided a letter 
which fully addresses the notice requirements as set forth in 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2004) pertaining to the claims for service connection.

Additionally, at the November 2004 hearing, the veteran 
testified that he had been treated in March 2004 at Travis 
Air Force Base in Fairfield, California, for his heart.  He 
noted that he had been told by the doctors there that 
radiation was harmful to a person's body.  These records are 
not in the claims file, and the Board finds that such records 
are relevant to the veteran's claims.

Accordingly, the case is hereby REMANDED for the following 
action: 

1.  Send an appropriate letter to the 
veteran to ensure compliance with all 
notice and assistance requirements set 
forth in the VCAA and its implementing 
regulations in connection with his claims 
for service connection.  This letter should 
advise the veteran of the evidence 
necessary to substantiate his claims, as 
well as what evidence he is to provide and 
what evidence VA will attempt to obtain.  
In the letter, the veteran should also be 
told to provide any evidence in his 
possession that pertains to his claims.

2.  Obtain the 2004 treatment records 
pertaining to the veteran at Travis Air 
Force Base in Fairfield, California.  

3.  After completion of the foregoing, 
the AMC should again review the claims 
for service connection for hypertension 
and a heart disorder.  The Board notes 
that the veteran had two periods of 
service, and if a diagnosis of 
hypertension was established prior to the 
veteran's second period of service, the 
AMC should consider whether service 
connection based upon aggravation is 
warranted.  The AMC must provide adequate 
reasons and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.  

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded, including any 
evidence in his possession that pertains to the claims.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



____________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


